DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s arguments filed on July 28, 2022, in which claims 1-20 are presented foe further examination.

Response to Arguments
Applicant's arguments filed on July 28, 2022 have been fully considered but they are not persuasive. (See examiner’s remark).

Remark
Applicant asserted that claim recites “accessing the third transaction and, responsive to a determination that the third transaction indicates that the requesting renderer is authorized to access the digital asset for rendering the artefact, securely communicating the digital asset to the requesting renderer”. After further reviewed applicant’s arguments using the broadest reasonable interpretation consistent in the original disclosure (in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005)), it is conceivable upon giving claims the broadest reasonable interpretation in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004) that indeed, Rae discloses the claimed “accessing the third transaction and responsive to a determination that the third transaction indicates that the requesting renderer is authorized to access the digital asset for rendering the artefact” is supported in par. ([0073]), to read as (a platform activation transactions tracks track the number of individual platforms, and a comparison is made to a platform count restriction in a license to determine if the number of platforms that have been given access has reached a limit). Rae further discloses the claimed “securely communicating the digital asset to the requesting renderer” as shown in (Fig.8, [0090]-[0091]) to read as “verifying playback conditions, wherein the conditions check the platform activation count, obtain a content key, which is encrypted by a public key" and (par. [0069]), wherein the encrypted content key includes in the license transfer transaction, hence the content key is communicated securely encrypted).
Note that the recited “securely communicating the digital asset to the requesting renderer” is merely a statement and a matter of opinion and it does not limit the claim to a specific structure that is capable of performing a specific function.
Applicant asserted that the license issuance transaction of Rae does not indicate the availability of a digital asset for rendering an artefact by prospective renderers. The examining division disagrees. According to Rae, claim 4, the playback device locates the license issuance transaction, determines the restrictions contained in the license issuance transaction and enforces the restrictions while playing back the digital media. One of the possible restrictions is the time of playback (Rae, [0066]). Hence, the license issuance transaction indicates whether a playback device, i.e. a prospective renderer, can actually render the digital media at a specific time, i.e. can the content key of the digital media be used at the current time or not for rendering the digital media. Hence, the license issuance transaction indicates the availability.
Applicant asserted that the play count transaction and the platform activation transaction does not disclose the usage of a third transaction to indicate authorization of the requester in order to provide the digital asset to the requester. The examining division disagrees. According to Rae’s [0073], a platform activation transaction, i.e. a third transaction, is maintained. If the playback device wants to play the digital media, the platform activation count is verified (cf. Rae, [0090]), i.e. it is determined whether the number of platforms that have been given access to the digital media has reached a limit (cf. Rae, [0073]). Hence, it is determined whether the playback device is allowed, i.e. authorized, to still play back the digital media, i.e. to provide the content key of the digital media allowing the playback device to play back the digital media, in view of the count limit.
Applicant argues that Rae fails to disclose the secure communication of the digital asset to the requesting renderer. The examining division disagrees. According to Rae, [0091] and [0092], the content key for decrypting the encrypted content is obtained encrypted. D1, [0069], discloses that the content key is included in a license transfer transaction. Hence, the content key is communicated securely.
Applicant asserted that claim 3 dependents on claim 1 is hereby allowable. Based on the analysis provided above, it is conceivable that the combination of Rae and Tran discloses the limitations of claim 3.
Therefore, the aforementioned assertion is moot.

Information Disclosure Statement
The information disclosure statement filed on July 28, 2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rae et al., (hereinafter “Rae”) US 2017/0116693.
As to claim 1, Rae discloses a computer implemented method of controlling access to a digital asset specifying how an artefact is to be rendered, the method comprising:
receiving the digital asset (implicitly disclosed: the content key is stored in the platform license transaction and thus must be received beforehand, cf. [0071].) and an indication of a first transaction in a decentralized sequential transactional database (see ([0068]: "platform license)
verifying the digital asset by evaluating a digital hash of the digital asset to compare with a hash stored in the first transaction and, responsive to the verification (see [0007], [0057] and [0068], locate a license issuance transaction corresponding to the identified digital representation and matching a digital signature associated with the user, determine the license restrictions contained in the license issuance transaction, enforce the restrictions while playing back the digital media work, register a work contains a secure identification of the work such as a hash, the creator's public key to enable proof of ownership and operations like sublicensing using a private key, and during a verification process examines the trail of ownership of a creation from the first registration until the current potential transaction, removing transactions that are no longer relevant  and if removing transactions changes a block's hash solution, any link to that block may need to be regenerated.), securely storing the digital asset (see ([0071], content key is encrypted and stored in the platform license transaction);
generating a second transaction in the database to indicate to prospective renderers the availability of the digital asset for rendering the artefact ([0066], a license issuance transaction is entered and specifies time of playback content, hence, the license issuance transaction indicates whether a playback device can use the decryption key of the digital media at the current time or not in order to render the digital media);
receiving a request to access the digital asset by a requesting renderer ({[0089]: playback device having access to blockchain utilizes transaction information in the ledger to enable playback of a piece of content),
the request including an indication of a third transaction in the database (see [0090], verifying the platform activation count, [0072] wherein platform activation transaction includes a platform instance identifier, thus, the playback device provides its platform instance identifier in order to determine the corresponding platform activation transaction, which contains the platform activation count (cf. [0073]));
accessing the third transaction and responsive to a determination that the third transaction indicates that the requesting renderer is authorized to access the digital asset for rendering the artefact (see [0007] and [0073], platform activation transactions tracks the number of individual platforms, and a comparison is made to a platform count restriction in a license to determine if the number of platforms that have been given access has reached the limit, and access the decentralized blockchain rights ledger stored in memory, generate a digital representation of the digital media work stored in memory, locate a license issuance transaction corresponding to the identified digital representation and matching a digital signature associated with the user),
securely communicating the digital asset to the requesting renderer (Fig.8, [0090] and [0091], verifying playback conditions, wherein the conditions check platform activation count and obtain. content key is encrypted by a public key, [0069] wherein the encrypted content key includes in the license transfer transaction, hence, the content key is securely communicated encrypted).

As to claim 2, Rae discloses the method of claim 1, wherein the database includes a blockchain data structure accessed by mining components to collectively validate a state of the blockchain (see [0012], determining whether any transactions not previously entered into the decentralized blockchain rights ledger are present in the memory).

As to claim 4, Rae discloses the method of claim 1, wherein the artefact is one of. a 3D-printed article; an image; a moving image; one or more sounds; a multimedia object; a surface decoration; a textile article; a foodstuff, a medicament; an arrangement of software components as an application or software service; a physical object assembled from a set of staple parts; a toy; or a particular configuration of neurons and weights between neurons in a machine learning algorithm (see [0033], creations include, but are not limited to, text, images, audio, and video, but can also include any licensable work that can be represented in digital form., wherein a copy of a creation is  referred to as a piece of content).

As to claim 5, Rae discloses the method of claim 1, wherein the renderer renders the artefact to include, embedded therein or thereon, at least part of the indication of the third transaction to signify the authorization of the renderer to render the artefact (see [0035], creator of the work can authorize  specific platforms to a creation by registering it in the blockchain rights ledger) 

As to claim 6, Rae discloses the method of claim 1, wherein the digital asset is securely stored in a decentralized digital library (see [0041], the digital rights ledger system is decentralized in that entire copies of a particular ledger file are stored on multiple nodes).

As to claim 7, Rae discloses the method of claim 1, further comprising: receiving one or more criteria each defining criteria of a renderer or rendering of the artefact determined to meet a predetermined suitability; defining a subset of a plurality of renderers based on characteristics of the renderers and the criteria, and wherein the communication of the digital asset to the requesting renderer is further conditional on the requesting renderer belonging to the defined subset of renderers.

As to claim 8, Rae discloses the method of claim 7, wherein the criteria include security characteristics of renderers (see [0054], if the security of the platform becomes compromised however, future assets may impose different requirements).

As to claim 9, Rae discloses the method of claim 8, wherein the requesting renderer is further monitored continually for compliance with the security characteristics (see [0093], an examination of security concerns about the decentralized ledger system are addressed).
As to claim 10, Rae discloses the method of claim 7, further comprising: triggering each of the plurality of renderers to render the artefact based on the digital asset and collecting the characteristics of each renderer or rendered artefact, and wherein the subset of the plurality of renderers is defined based on the characteristics and the criteria (see [0032], managing rights to digital assets and more specifically to a decentralized infrastructure and system including smart contracts to manage rights for digital assets utilizing blockchain rights ledgers).

As to claim 11, Rae discloses the method of claim 10, wherein the criteria include performance characteristics of renderers (see [0085], presenting a solution to a challenge that is hard to find but easy to verify, such as finding content that results in a constrained hash code).

As to claim 12, Rae discloses the method of claim 11, wherein the performance characteristics include, for a renderer rendering the artefact: a volume of resource consumed by the renderer; a compliance, by the renderer, with the specification of the digital asset; a speed of rendering; a frequency of use of the renderer to render any artefacts; and a rendering capability of the renderer (see [0084], once transactions are generated, they are added to a general pool of transactions that have not yet been logged in a closed ledger block, wherein the pool can vary in size and locality depending on the volume and locations of previous transactions and speed of closing blocks).

As to claim 13, claim 13 is a system for performing the method of claim 1 above. It is rejected under the same rationale.

As to claim 14, claim 14 is a non-transitory computer readable medium having stored therein instructions for executing the method of claim 1 above. It is rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rae et al., (hereinafter “Rae”) US 2017/0116693 in view of Tran et al., (hereinafter “Tran”) US 2018/0117447
As to claim 3, Rae discloses the invention as claimed except for the claimed “wherein the blockchain data structure is implemented using an Ethereum blockchain and each of the first transaction, the second transaction, and the third transaction are Ethereum contracts”.
On the other hand, Tran discloses the claimed wherein the blockchain data structure is implemented using an Ethereum blockchain and each of the first transaction, the second transaction, and the third transaction are Ethereum contracts (see [0154], [0156] and [0162], while Ethereum mentions smart contract, it is actually mentioning the use of executable codes on the blockchain, wherein the Ethereum Solidity is a java script like a language used to code smart contracts on the Ethereum platform, wherein Blockchains can be public such as the Bitcoin blockchain or the Ethereum blockchain, wherein these are effectively permissionless, or they can be private, where access is restricted to a selected group of users).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rae to use an Ethereum blockchain and each of the first transaction, the second transaction, and the third transaction are Ethereum contracts to allow attributes of the contract template to be customized for a specific type of contract thereby allowing for maximum performance, faster response times, and more effective maintenance and operational strategies

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        October 14, 2022